On November 4, 2013, respondent, Thomas Arthur McCormack, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated September 26, 2012, in which the court suspended respondent from the practice of law for a period of one year, with the entire suspension stayed on conditions.
On consideration thereof, it is ordered by this court that the probation of respondent, Thomas Arthur McCormack, Attorney Registration No. 0015570, last known business address in Cleveland, Ohio, is terminated.
It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.